DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species I, claims 1-14 and 21 in the reply filed on 03/11/2021 is acknowledged. Claims 15-20 are cancelled.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, applicant has sufficiently defined and claimed a system for electronically capturing a subject’s anatomy, whereby the prior art does not teach or suggest utilize an auto-zoom feature to zoom in to the target pattern to provide a close-up of the target pattern, verify the target pattern, then zoom out to provide proper framing of the anatomy, wherein said auto-zoom feature is utilized while maintaining a substantially fixed camera distance from the subject; and provide feedback to said user based on the size, shape, or position of said at least one target pattern, for directing said user to move said camera appropriately relative to said at least one target pattern, thereby resulting in an optimized view of said anatomical information, in combination with all other limitations set forth in the claim.
Regarding claim 5, applicant sufficiently defined and claimed a system for electronically capturing a subject’s anatomy, whereby the prior art does not teach or suggest utilize an auto-zoom feature to zoom in to the target pattern to provide a close-up of the target pattern, verify the target pattern, then zoom out to provide proper framing of the anatomy, wherein said auto- zoom feature is utilized while maintaining a substantially fixed camera distance from the subject; correct distortions, if any, in said at least one target pattern; calculate an optimal vector from an origin on the target pattern positioned on the subject's anatomy, said optimal vector being normal to the surface of an undistorted target pattern; calculate an actual vector from the origin of the target pattern to the camera; and using the difference between the optimal vector and the actual vector, correct an image collected by the camera to what it would be if the camera was 
Regarding claim 9, applicant has sufficiently defined and claimed a system for electronically capturing a subject’s anatomy whereby the prior art does not teach or suggest correct distortions, if any, in said at least one target pattern; calculate an optimal vector from an origin on the target pattern positioned on the subject's anatomy, said optimal vector being normal to the surface of an undistorted target pattern; direct the user to back the camera away from the anatomy to frame the image; provide feedback to said user for the purpose of directing said user to move said camera appropriately relative to said at least one target pattern physically placed on the subject, thereby resulting in an optimized view of said anatomical information, in combination with all other limitations set forth in the claim.
Regarding claim 21, applicant has sufficiently defined and claimed a method of electronically capturing anatomical information of a subject, whereby the prior art does not utilizes an auto-zoom feature to zoom in to the target pattern to provide a close-up of the target pattern, verify the target pattern, then zoom out to provide proper framing of the anatomy, said auto-zoom feature being utilized while maintaining a substantially fixed camera distance from the subject; and, provides feedback to said user based on the size, shape, or position of said at least one target pattern, for directing said user to move said camera appropriately relative to said at least one target pattern, thereby resulting in an optimized view of anatomical information, in combination with all other limitations set forth in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/Primary Examiner, Art Unit 2852